Citation Nr: 1631624	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from December 1965 to February 1969, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes the RO denied service connection for tinnitus in June 2010 and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's tinnitus in a March 2014 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board remanded the issue on appeal for additional development in November 2013. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2011, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge (VLJ). The Veteran and his representative in March 2012 correspondence withdrew his request for a hearing before a VLJ and requested a DRO hearing. However, in April 2012 correspondence the Veteran withdrew his request for a DRO hearing and requested his file be forwarded to the Board. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDING OF FACT

A right ear hearing loss disability did not manifest in-service or for many years thereafter and is not related to service. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Remand

In a November 2013 decision, the Board remanded the Veteran's claims for entitlement to service connection for a right ear hearing loss disability and entitlement to service connection for tinnitus for additional development and to provide the Veteran with a VA examination. See November 2013 BVA remand. Notice was provided to the Veteran in November 2013, regarding submitting lay evidence, and any additional evidence not of record. See November 14, 2013 VA correspondence. The Veteran's treatment records from September 2012 forward have been associated with the claims file. In addition, the Veteran was afforded a VA audiological examination in February 2014.  As such, additional development was completed and the Veteran afforded a VA examination, the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In light of the above development, the Board finds that there has been substantial compliance with the Board remand.



II. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

III. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a notice letter in December 2009, prior to the unfavorable adjudication in June 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in April 2010 and February 2014. 

The examination and opinion in April 2010 was adequate regarding the Veteran's hearing loss disability. The opinion was inadequate regarding the Veteran's reports and lay statements as to tinnitus. However, as discussed above entitlement to service connection for tinnitus was previously granted. The Veteran was afforded a second VA examination in February 2014. The examinations and opinions in April 2010 and February 2014 were adequate, as to hearing loss, because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a right ear hearing loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

While the VA examiners in April 2010 and February 2014, did not appear to base their opinions on properly converted units from ASA to ISO, as discussed below in greater detail, given that the converted findings still do not support a finding of right ear hearing loss in-service, the Board finds this error is harmless and it does not render the opinion inadequate for adjudication purposes.

As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

IV. Analysis

The Veteran has appealed the denial of service connection for a right ear hearing loss disability. The Veteran reports that his hearing loss is a result of noise exposure in-service. The Veteran reported no significant noise exposure post-service. For the reasons provided below, the Board finds that service connection for a right ear hearing loss disability is not warranted.  

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With a chronic disease shown as such in-service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in-service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

The Veteran has a diagnosis of right ear sensorineural hearing loss. See February 2014 VA examination. The Veteran reports his symptoms of hearing loss are a result of noise exposure in-service, and that he did not have significant noise exposure post-service, while working for the U.S. Postal Service. The Veteran reports exposure to noise in-service while working as an aircraft load master including noise from aircraft engines, propellers, artillery fire and the flight line. 

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

However, a right ear hearing loss disability was not "noted" during service or within one year of separation.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to a right ear hearing loss disability. Further, on the discharge examination in January 1969, the Veteran did not have a significant threshold shift in hearing in his right ear.  

The Board notes the Veteran's audiological examination at entrance in December 1965 is presumed to be reported in standards set forth by the American Standards Association (ASA). Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The ASA results are the figures on the left of each column and are not in parentheses. At separation, the Veteran's audiological examination was reported in ISO standards as such was given after October 31, 1967. The Board notes that the VA examiners in April 2010 and February 2014 did not convert the Veteran's in-service audiological examinations prior to October 31, 1967 into ISO units. However, the Board finds this error to be harmless. After converting the Veteran's December 1965 scores to ISO units, and all audiological testing prior to October 31, 1967, any shifts in-service from entrance to separation are not significant threshold shifts.  The scores for the Veteran's entrance examination in December 1965 have been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
10 (0)
-5 (0)


The Veteran was afforded a VA examination in April 2010. The Veteran had mild to moderate right ear sensorineural hearing loss. See April 2010 VA examination. On the authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear. The examiner noted the Veteran's normal hearing at entrance and exit from active service and his noise exposure in-service, and noise exposure post-service. However, the examiner noted the right ear did not meet VA standards for a disability. Id. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of probative value.

Next, the Veteran was afforded a second VA examination in February 2014. The Veteran had right ear sensorineural hearing loss. On the authorized audiological evaluation in February 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of active service. See February 2014 VA examination. The examiner noted the rationale was based on a review of the Veteran's claim file and noted noise exposure in-service but that at separation his hearing was normal in the right ear. The examiner found the Veteran's right ear hearing loss had to begin after he was discharged from service. The examiner noted a review of the medical literature indicating no scientific support for delayed onset hearing loss, weeks, months or years after exposure. Id. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value.

After consideration of all the evidence of record, the Board finds that service connection for a right ear hearing loss disability is not warranted.  The earliest indication of any hearing loss in the right ear following the Veteran's separation from service is his claim in December 2009 and the April 2010 VA examination documenting mild to moderate sensorineural hearing loss above 3000 Hz, that did not meet VA regulations for a current disability. The VA examination in February 2014 found a current hearing loss disability as defined in VA regulations. 38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to report when he first began experiencing hearing problems. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observations. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006). However, in this case the Board finds that the Veteran's assertions of hearing loss in his right ear and the symptoms of such in and since service are outweighed by the more probative evidence of record. The Veteran's service treatment records reflect no complaint, finding or diagnosis of right ear hearing loss and the Veteran specifically denied hearing loss on the report of medical history at discharge. See January 1969 Report of Medical History. Here the contemporaneous in-service record, prepared by a skilled professional and his denial of pertinent pathology are more probative and more credible than remote lay statements advanced in support of a claim for benefits. The only other opinion with respect to etiology is that of the Veteran. The Veteran is competent to testify to his observations, and the RO and the VA examiners conceded his in-service noise exposure, as does the Board. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. However, on the question as to whether his current right ear hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who performed the February 2014 VA examination is of greater probative weight than the more general assertions of the Veteran.  The weight of the evidence reflects that the right ear hearing loss disability did not manifest in-service, did not manifest within the one year presumptive period or for many years thereafter, and there is no relationship between the current right ear hearing loss disability and the conceded in-service noise exposure.

As indicated, the record reflects the Veteran has been diagnosed with right ear sensorineural hearing loss. However, an organic disease of the nervous system was not "noted" during service or within one year of separation. In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation. 38 C.F.R. § 3.303(b). As such, service connection may not be granted on a direct of presumptive basis. Nor may service connection be established based on continuity of symptomatology.

In this case, there is no competent evidence of record otherwise linking the Veteran's right ear hearing loss to his active service. The VA medical opinions provided in April 2010 and February 2014, weigh against the claim. The Board finds that in particular the February 2014 opinion is highly probative, as the examiner reviewed the Veteran's claims file, noise exposure in-service and conducted a thorough examination and review of the medical literature. The examiner found that it was less likely than not that the Veteran's right ear hearing loss was caused by or a result of active service. See February 2014 VA examination.  The examiner noted the Veteran's normal hearing in his right ear at separation attributing his current right ear hearing loss to post-service. Further, the examiner concluded based on a review of the medical literate that there is no scientific support for delayed onset hearing loss, including weeks, months or year after an exposure event. Id. 

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's right ear hearing loss disability is causally related to his active service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER


Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


